DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/5/2021 has been entered.
Response to Amendment 
3.         The present office action is made in response to the amendments of 2/24/2021 and 4/5/2021. 
4.	It is noted that in each of the mentioned amendments, applicant has amended claim 1. There is not any claim being added into or canceled from the application.
The pending claims are claims 1, 3, and 5-14 (Note that claims 4 and 15 were canceled in the amendment of 11/20/2020, and claim 2 was canceled in the amendment of 12/5/18) in which claims 1, 3 and 9-14 are examined in the present office action and claim 5-8 have been withdrawn from consideration as being directed to non-elected inventions.  Applicant should note that the non-elected claims 5-8 will be rejoined if the linking claim 1 is later found as an allowable claim. 
Response to Arguments
5.         The amendments to the claims as provided in the amendments of 2/24/2021 and 4/5/2021, and applicant’s arguments provided in the amendment of 4/5/2021, pages 7-8, have been fully considered and yielded the following conclusions.
A) Regarding to the rejection of claims 1, 3 and 9-10 under 35 U.S.C. 103 as being unpatentable over Sando et al (WO 2011/152064) in view of Naya et al (US Publication No. 2002/0127706), Sejkora (US Patent No. 6,700,716) and Kusano et al (US Publication No. 2008/0094845) as set forth in the office action of 11/30/2020, the rejection is now modified as a rejection of claims 1, 3 and 9-10 under 35 U.S.C. 103 as being unpatentable over Sando et al (WO 2011/152064) in view of Naya et al (US Publication No. 2002/0127706), Sejkora (US Patent No. 6,700,716) in the present office action. The art of Kusano et al (US Publication No. 2008/0094845) has been withdrawn from the rejection of the claims because the feature related to the surface roughness of the sink-mark was deleted from the claim 1 as provided in the amendment of 4/5/2021.
The amendment to claim 1 as provided in the amendments of 2/24/2021 and 4/5/2021, and applicant’s arguments provided in the amendment of 4/5/2021, pages 7-8, have been fully considered but they are not persuasive.
Applicant has argued that the combined product provided by Sando et al, Naya et al and Sejkora does not disclose that the sink-mark surface opposing to the reflection surface has a curved surface with a convexity towards the reflection surface, see amendment of 4/5/2021, pages 7-8, the examiner respectfully disagrees and respectfully invited the applicant to review the arts of Naya et al and Sejkora. 

 While Naya et al does not clearly disclose that the convexity of the sink-mark surface has a curved configuration; however, a prism element has a flat surface and an opposite surface having a convexity having a curved configuration towards the flat surface is known to one skilled in the art as can be seen in the optical element provided by Sejkora. For instance, Sejkora discloses an optical element having a plurality of prism element wherein the prism element has a flat surface and a surface opposite to the flat surface and the opposite surface has a flat configuration, see fig. 10, or an opposite surface with a convexity towards the flat surface, see figs. 5 and 7. It is also noted that the convexity of the opposite surface towards the flat surface is a curved surface, see fig. 5, is able to use instead of a convexity has a triangular configuration, see fig. 7. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the device provided by Sando et al by making the sink-mark surface of the prism as a concave surface as suggested by Naya et al and Sejkora to meet a particular application. Applicant should further note that a 
B) Regarding to the rejection of claims 11-14 under 35 U.S.C. 103 as being unpatentable over Sando et al in view of Naya et al, Sejkora and Kusano et al as applied to claim 10 above, and further in view of Horri et al (US Publication No. 2010/0041065) as set forth in the office action of 11/30/2020, the rejection is now modified as a rejection of claims 11-14 under 35 U.S.C. 103 as being unpatentable over Sando et al (WO 2011/152064) in view of Naya et al (US Publication No. 2002/0127706), Sejkora (US Patent No. 6,700,716) and Horri et al (US Publication No. 2010/0041065) in the present office action. The art of Kusano et al (US Publication No. 2008/0094845) has been withdrawn from the rejection of the claims because the feature related to the surface roughness of the sink-mark was deleted from the claim 1 as provided in the amendment of 4/5/2021.
It is noted that since applicant has not provided any specific arguments related to the rejection of claims 11-14 over the mentioned arts, thus the rejection of claims 11-14 are maintained as provided in the present office action.
Claim Rejections - 35 USC § 103
6.         The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
7.         Claims 1, 3 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sando et al (WO 2011/152064) in view of Naya et al (US Publication No. 2002/0127706), and Sejkora (US Patent No. 6,700,716) (all of record).
Sando et al discloses a surface Plasmon resonance fluorescence analysis device. The device as described in pages 5-9 and shown in fig. 1 comprises the following features:
a) a prism (21) which is constituted by a dielectric medium wherein the prism comprises an incidence surface (22) through which excitation light enters from an outside; a reflection surface (23) on which the excitation light which has entered through the incidence surface is reflected; an emission surface (24) through which the excitation light which has been reflected on the reflection surface exits; and a sink-mark surface opposed to the reflection surface;
b) the sink-mark surface is transparent since the prism is a transparent body and there is not any optical element/layer for blocking/reflecting light formed on the opposite surface; 
c) a metal film (25) is formed on the reflection surface which metal film is made by Gold and has a thickness in the range of (30nm, 70nm);
d) the sink-mark surface is disposed vertically right below an area including an antigen trapping position of the metal film, and wherein the size of the sink-mark surface is larger than the size of the area; and
e) a channel forming body (30) in which a channel (31) is formed.

Regarding to the feature related to the shape of the sink-mark surface which is missing from the device provided by Sando et al, it is noted that a prism made by dielectric material wherein the prism comprises an incidence surface through which excitation light enters from an outside; a reflection surface  on which the excitation light which has entered through the incidence surface is reflected; an emission surface through which the excitation light which has been reflected on the reflection surface exits; and an opposing surface which is opposed to the reflection surface wherein the opposing surface has a convexity towards the reflection surface of the prism which opposing surface acts as a sink-mark surface is known to one skilled in the art as can be seen in the sensor chip provided by Naya et al.
In particular, as described in paragraphs [0025], [0073]-[0076], and [0106] and shown in fig. 10, Naya et al discloses a prism (411) which is constituted by a dielectric medium wherein the prism comprises an incidence surface (411b) through which excitation light enters from an outside; a reflection surface  on which the excitation light which has entered through the incidence surface is reflected; an emission surface (411c) through which the excitation light which has been reflected on the reflection surface exits; and an opposing surface which is opposed to the reflection surface, wherein the opposing surface has a convexity towards the reflection surface of the prism, see Naya et al, fig. 10. It is noted that Naya et al disclose that the opposing surface of the prism having a convexity towards the reflection surface has an 
 It is noted that while Naya et al does not clearly disclose that the convexity of the sink-mark surface has a curved configuration; however, a prism element has a flat surface and an opposite surface having a convexity having a curved configuration towards the flat surface is known to one skilled in the art as can be seen in the optical element provided by Sejkora. For instance, Sejkora discloses an optical element having a plurality of prism element wherein the prism element has a flat surface and an opposite surface with a flat surface, see fig. 10, or an opposite surface with a convexity towards the flat surface, see figs. 5 and 7. It is also noted that the convexity of the opposite surface towards the flat surface is a curved surface, see fig. 5, is able to use instead of a convexity has a triangular configuration, see fig. 7. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to modify the device provided by Sando et al by making the sink-mark surface of the prism as a concave surface as suggested by Naya et al and Sejkora to meet a particular application. Applicant should further note that a change in shape is generally recognized as being within the level of ordinary skill in the art. In re Dailey, 149 USPQ 47 (CCPA 1976). Applicant should further note that it was decided in the Courts that “[w]hen a work is available in one filed of endeavor, design incentives and other market forces can prompt variations of it, either in the same field or a different one”. KSR Int’t Co. v. Teleflex, Inc., 127 S.Ct. 1727, 1740, 82 USPQ2d, 1385, 1396 (Fed. Cir. 2007).
8.       Claims 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Sando et al in view of Naya et al, and Sejkora as applied to claim 10 above, and further in view of Horri et al (US Publication No. 2010/0041065, of record).
It is noted that while Naya et al in the combined product provided by Sando et al, Naya et al, and Sejkora disclose a metal film (212) made by Gold on a surface of the prism (411); 
Regarding to the range claimed, it is noted that the range of the thickness of the metal film is in the range of (30nm, 70nm), see present specification in paragraph [0013], and the range as claimed in claim 11 is merely that of a preferred embodiment. 
It is noted that a metal prism disposed on a surface of a prism used in a detection system wherein the metal film is made by Gold and has a thickness in the range of 50 ±20 nm is known to one skilled in the art as can be seen in the system provided by Horri et al, see paragraph [0098] and fig. 1. Thus, it would have been obvious to one skilled in the art before the effective filing date of the invention to use a metal fil made by Gold wherein its thickness is in the range of 50 ±20 nm, which includes the range of (40nm, 50nm) as suggested by Horri et al to obtain a better result based on the material used for the metal film and the wavelength of the light being used.
Regarding to the features related to the material of the prism as recited in present claim 12, the water absorption of the prism as recited in present claim 13 and the photoelastic coefficient of the prism as recited in present claim 14, such features are disclosed by Naya et al. In particular, the prism (411) as disclosed by Naya et al is made by ZEONEX 330R which is a cycloolefin polymer material, see paragraphs [0115]-[0116]. Regarding to the water absorption and the photoelastic coefficient of the ZEONEX 330R material, it is noted that the water absorption of the ZEONEX 330R material is less than 0.2% and the photoelastic coefficient of the ZEONEX 330R material is about 50X10-12 Pa-1. See the US Publication No. 2003/0184755 which was mailed with the office action of 8/25/2020.
Conclusion
9.       Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG Q NGUYEN whose telephone number is (571) 272-2316.  The examiner can normally be reached on M - Th: 6:00 ~ 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE B. ALLEN can be reached on (571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THONG Q NGUYEN/Primary Examiner, Art Unit 2872